Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/14/2022 was filed after the mailing date of the application on 08/10/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 6, 10-15, 20, 21, 25 and 29-34 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2016/0248114 (Huskinson).
With respect to claims 1, 2, and 6, Huskinson teaches an electrochemical cell for a flow battery, wherein an electrode comprises a quinone (PP 0006) and another electrode comprises a redox active species (PP 0062).  The system comprises a catholyte and anolyte (PP 0065) which are aqueous electrolytes.  The quinone may have the structure: 


    PNG
    media_image1.png
    147
    248
    media_image1.png
    Greyscale

wherein R1-R8 may be independently selected from H, C1-6 alkyl, halo, hydroxyl, C1-6 alkoxy, SO3H, amino, nitro, carboxyl, phosphoryl, phosphonyl, thiol, C1-6 alkyl ester, C1-6 alkyl thio, and oxo (PP 0007).  Examples of the quinone may be

    PNG
    media_image2.png
    93
    234
    media_image2.png
    Greyscale

(PP 0008) however, Huskinson fails to teach one and only one of R1-8 is –X1-L1-C(O)OY1 or –X3-L3-P(=O)(OY3)2 and one and only one of R1-R8 is –X2-L2-C(O)O-Y2 or –X4-L4-P(=O)(OY4)2, however does teach that the R groups may be substituted alkoxy groups, or phosphoryl group (PP 0007), and one of ordinary skill in the art would recognize that the sulfur atom may be interchanged with carbon or phosphorous, which would result in the structure of instant claim one.  If a prior art species or subgenus is structurally similar to that claimed, its disclosure may provide a reason for one of ordinary skill in the art to choose the claimed species or subgenus from the genus, based on the reasonable expectation that structurally similar species usually have similar properties. See, e.g., Dillon, 919 F.2d at 693, 696, 16 USPQ2d at 1901, 1904. See also Deuel, 51 F.3d at 1558, 34 USPQ2d at 1214.  The resulting formula would have the structure of instant claims 2 and 6. 
With respect to claims 10, 11, 12, and 13, Huskinson teaches the flow battery as discussed above, but fails to teach the structure of the instant claims.  As discussed above, Huskinson teaches a formula which is substantially similar to the claimed structure.  The differences being a hydroxyl group, the substitution of sulfur for carbon, and the location of the non-H R groups.  These changes are considered trivial, and there is no showing that the changes would result in a substantially different product. A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).
With respect to claims 14 and 15, Huskinson teaches the flow battery as discussed above, but fails to teach the structure of the instant claims.  As discussed above, Huskinson teaches a formula which is substantially similar to the claimed structure.  The differences being a hydroxyl group, the substitution of sulfur for phosphorous, and the location of the non-H R groups.  These changes are considered trivial, and there is no showing that the changes would result in a substantially different product. A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).
With respect to claims 20, 21, and 25, the quinone as discussed above reads on the quinone of the instant claim and does not fall into any of the stipulations of the instant claim.
Claims 29, 30, 31, 32, 33, and 34 are rejected as applied to claims 10, 11, 12, 13, 14, and 15, respectively, above. 

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2016/0248114 (Huskinson) as applied to claim 1 above, and further in view of US PGPub 2017/0047592 (Surendranath).
With respect to claim 16, Huskinson teaches the flow battery as discussed above, wherein quinone-to-hydroquinone cycling occurs rapidly and reversibly in the flow battery (PP 0006).  The pH of the aqueous solution may be adjusted by the addition of acid or base (PP 0061).  The flow battery may further comprise an additional redox active species such as bromine, chlorine, iodine, oxygen, vanadium, chromium, cobalt, iron, manganese, cobalt, nickel, copper or lead (PP 0062).  Huskinson fails to teach a pH of 7 or more.  Surendranath teaches ortho-quinones may be active for oxygen reduction catalysis in alkaline aqueous electrolytes (PP 0122), which would be a pH of greater than 7.  It would have been obvious to one of ordinary skill in the art to use an alkaline electrolyte for the electrolyte of Huskinson as Surendranath teaches that quinones may be use in an alkaline electrolyte.  If a person of ordinary skill in the art can implement a predictable variation, and would see the benefit of doing so, §103 likely bars its patentability.  
 With respect to claim 18, one of ordinary skill in the art would expect an alkaline electrolyte to have a pH between 8 and 13 as 7 is neutral, and 14 is the maximum alkalinity.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP 2144.05, II. It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claims.  

Response to Arguments
Applicant's arguments filed 06/21/2022 have been fully considered but they are not persuasive.
Applicant argues that the compounds of claims 1 and 20 have been shown in the instant specification to afford unexpectedly high cycling stability compared to 2,6-DHAQ and AQDS, as shown in instant examples 4, 13, and 14.  The examiner respectfully disagrees. Examples 4, 13, and 14 show 2,6-DBEAQ and DPPEAQ.  These examples are not commensurate in scope with the claimed compound.  Instant claims 1 and 20 allow for a redox active material which has thousands of possibilities, including 1,8-DBEAQ which is used as the comparative example in Fig. 16 of the instant specification. The showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  
Further, applicant has failed to meet the burden of proof in showing that the temporal fade rate is unexpected and unobvious and of both statistical and practical significance (Ex parte Gelles).  The instant specification shows the temporal fade of 1,8-DBEAQ in Fig. 16, however it is unclear what conditions this data is obtained.  In Example 14, the specification states that “this temporal fade rate is lower than any other RFB chemistry that has been published to date.” This statement is insufficient to show unexpected results.  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).  Neither has applicant shown a comparison of the claimed invention with the closest prior art.  An affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).
Applicant argues that one of ordinary skill in the art would have no reason to believe that the sulfonic acid group of Huskinson were interchangeable with the other acid groups, and even less to expect the unexpectedly improved qualities demonstrated by the instant specification.  The examiner respectfully disagrees.  Huskinson teaches that the acid groups are interchangeable, and therefore one of ordinary skill in the art would be led to use any of the disclosed groups. The alleged unexpected qualities are discussed above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL L ZHANG whose telephone number is (571)272-9802. The examiner can normally be reached M-Th 8-2, alt. F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.L.Z/         Examiner, Art Unit 1724       

/SARAH A. SLIFKA/         Primary Examiner, Art Unit 1759